Citation Nr: 1827142	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  16-06 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for benign prostatic hypertrophy.

3. Entitlement to service connection for chronic obstructive pulmonary disorder.

4. Entitlement to service connection for gouty arthritis.

5. Entitlement to service connection for headaches.

6. Entitlement to service connection for skin cancer.

7. Entitlement to service connection for dyslipidemia.

8. Entitlement to service connection for hypertension.

9. Entitlement to service connection for frostbite residuals.

10. Entitlement to service connection for chronic small vessel cerebrovascular disease.

11. Entitlement to service connection for hearing loss.

12. Entitlement to service connection for rhabdomyolysis.

13. Entitlement to service connection for gastrointestinal bleeding.

14. Entitlement to service connection for skin tears.

15. Entitlement to service connection for actinic keratosis.

16. Entitlement to service connection for leukocytosis.

17. Entitlement to service connection for right knee septic arthritis.

18. Entitlement to service connection for hyperkalemia.

19. Entitlement to service connection for hyponatremia.

20. Entitlement to service connection for polypharmacy.

21. Entitlement to service connection for nephrolithiasis.

22. Entitlement to service connection for sleep apnea.

23. Entitlement to service connection for congenital unilateral kidney.

24. Entitlement to service connection for an acquired psychiatric disorder.

25. Entitlement to service connection for a colon disorder.

26. Entitlement to a compensable evaluation for a scar.

27. Entitlement to an effective date earlier than May 13, 2014 for the grant of service connection for diabetes mellitus (DM).

28. Entitlement to an effective date earlier than March 19, 2014 for the grant of service connection for coronary artery disease (CAD).

29. Entitlement to an effective date earlier than March 19, 2014 for the grant of service connection for a scar.

30. Entitlement to an effective date earlier than June 5, 2015 for the grant of service connection for chronic kidney disease (CKD).

31. Entitlement to an evaluation in excess of 20 percent for DM.

32. Entitlement to an evaluation in excess of 10 percent for CAD.

33. Entitlement to an evaluation in excess of 60 percent for CKD.

34. Entitlement to a total disability based upon individual unemployability (TDIU).

35. Entitlement to special monthly compensation (SMC) based upon aid and attendance (A&A).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran had active military service from April 1946 to April 1949, from April 1950 to January 1968, and from March 1969 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of October 2014, January 2015, July 2015, and October 2015 of a Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. In April 2018, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran, through his attorney, that he wished to withdraw his appeal of Issues 1-26.  Therefore, no questions of fact or law remain before the Board for Issues 1-26.

2. VA received the Veteran's applications for service connection for CAD, DM, and CKD on March 19, 2014, May 13, 2014, and June 5, 2015, respectively. 

3. For the pendency of the appeal, the Veteran's DM did not require regulation of activities.  

4. For the pendency of the appeal, the Veteran's METs level measured 1-3.

5. The Veteran's renal insufficiency does not currently result in a need for dialysis or persistent edema and albuminuria with BUN greater than 40mg%.

6. The Veteran has a total rating for CAD with an award of special monthly compensation.
7. Based on the grants of benefits in this appeal, the criteria for SMC based on statutory housebound criteria are met.

8. Service-connected disabilities cause the need for aid and attendance.


CONCLUSIONS OF LAW

1. The Veteran has met the criteria for withdrawal of a Substantive Appeal of Issues 1-26.  The Board has no further jurisdiction.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).

2. The criteria for effective dates earlier than March 19, 2014, May 13, 2014, and June 5, 2015, for Issues 27-30 on the title page are not met.  38 U.S.C. §§ 5103, 5103A, 5107, 5108, and 5110 (2012); 38 C.F.R. §§ 3.156, 3.158, 3.160 and 3.400 (2017).

3. The criteria for an initial evaluation in excess of 20 percent for DM have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2017).

4. The criteria for an initial rating of 100 percent for CAD have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.104, Diagnostic Code 7005 (2017).

5. The criteria for an initial evaluation in excess of 60 percent for renal insufficiency with hypertension, evaluated as a neurogenic bladder, are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.10, 4.115, 4.115a, 4.115b, Diagnostic Code 7542 (2017).

6. The appeal for entitlement to TDIU is moot, and the claim is dismissed.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 4.14, 4.16 (2017).

7. SMC housebound criteria are met.  38 U.S.C. § 1114(s) (2012).

8. SMC criteria for need for aid and attendance are met.  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

VA has completed all necessary development.  

Withdrawal Issues 1-26

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

In April 2018, the Veteran, through his attorney, withdrew his appeal of Issues 1-26.  

Issues 27-30: Earlier Effective Dates

Request for an earlier effective date is a downstream issue from the grant of the benefit sought.  Once service connection is granted and a Notice of Disagreement is filed, the notice requirements of 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C. § 5110 (2012).  Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400 (2017).  Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  

The Veteran contends that VA should grant effective dates earlier than appear in Issues 27-30 on the title page above.  However, neither the Veteran nor his attorney has explained why.  Indeed, neither has offered any evidence or argument.  

The Veteran claimed service connection for a "heart condition" in an application VA received on March 19, 2014; service connection for "diabetes mellitus due to exposed to A/O" in an application VA received on May 13, 2014; and "chronic kidney disease" in an application VA received on June 5, 2015.  The Veteran did not expressly claim service connection for a scar, but it flowed out of the grant of service connection for CAD.  

VA granted service connection for CAD, the CAD-related scar, DM, and CKD, and it assigned effective dates corresponding to the dates on which it received the applications for those conditions.  The Board has reviewed VA assignment of the effective dates, and it finds VA complied with 38 C.F.R. § 3.400.  As neither the Veteran nor his attorney have explained how VA erred, the Board denies earlier effective dates for Issues 27-30.  


Increased Evaluation Claims

The Veteran's entire history is reviewed when making a disability determination. 38 C.F.R. § 4.1 (2017).  Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

DM

The Veteran, through his attorney, contends that his DM is more severe than the initial evaluation from the grant of service connection.  VA service connected the DM effective May 13, 2014.  

VA has rated the Veteran's DM under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under this section, a 20 percent evaluation is assigned for DM requiring insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent evaluation is warranted for DM requiring insulin, restricted diet, and regulation of activities.  Complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913. 38 C.F.R. § 4.119, Note (1). 

VA found, in its October 2014 rating decision, that the Veteran's DM required insulin and a restricted diet based on private medical evidence, the criteria corresponding to a 20 percent evaluation.  VA examined the Veteran for compensation purposes in November 2014.  The examination report confirmed these findings as well as that the Veteran did not require regulation of activities, which would trigger an increased evaluation.  Neither the Veteran nor his attorney have argued or submitted evidence which demonstrates regulation of activities.  Indeed, the Veteran, through his attorney, submitted a copy of the November 2014 examination report with highlighting Section 2B in which the examiner made the negative finding.  

There is no medical evidence supporting an increased evaluation for DM, so the Board will deny the claim.  

CAD

VA has rated the Veteran's service-connected heart disability under Diagnostic Code 7005.  38 C.F.R. § 4.104.  Under Diagnostic Code 7005, a 10 percent evaluation is warranted for CAD with a workload of greater than 7 METS but not greater than 10 METS resulting in fatigue, angina, dizziness or syncope, or; continuous medication is required.  A 30 percent evaluation is warranted for HHD with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The maximum scheduler rating of 100 percent is warranted for chronic congestive heart failure, or; when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of less than 30 percent.  

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in 
METs) and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2). 

VA has rated the Veteran's CAD as 10 percent disabling.  It selected the 10 percent evaluation because the November 2014 VA examination report stated that the non-service connected COPD and arthritis affected the Veteran's METs level of 1-3.  Critically, the examiner stated that the degree to which the COPD and arthritis affected the METs level was "unknown."  Accordingly, the METs workload will be considered as due solely to the heart pursuant to Mittleider v. West, 11 Vet App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.).  

Based on the foregoing, the Veteran's METs level of 1-3 warrants a 100 percent evaluation for the Veteran's CAD.

CKD

Disability of the genitourinary (GU) system, including renal dysfunction and voiding dysfunction (urinary frequency, obstructed voiding, and urinary tract infections), is rated under a general formula are set forth at 38 C.F.R. § 4.115a.  Under this general formula, only the predominant area of dysfunction is considered for rating purposes. 

The Veteran's renal insufficiency, associated with DM, is currently evaluated as 60 percent disabling under 38 C.F.R. § 4.115(b), Diagnostic Code 7541, which provides criteria for evaluation of disability due to renal dysfunction.  

An 80 percent rating is warranted for renal dysfunction with persistent edema and albuminuria with a BUN (blood urea nitrogen) 40 to 80mg%, or creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  The maximum 100 percent rating is warranted where regular dialysis is required or the renal dysfunction precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg%; or, creatinine more than 8 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular. 

No medical evidence, including the August 2015 VA compensation examination, reflects that the Veteran's BUN levels have remained under 40mg%, so the Veteran does not meet the criteria for an 80 percent rating or a 100 percent rating based on BUN levels.  Similarly, no medical evidence reflects that the Veteran's creatinine levels have remained under 4mg%, so the Veteran does not meet the criteria for an 80 percent rating or a 100 percent rating based on creatinine levels.  Lastly, no medical evidence reflects that the Veteran requires regular dialysis.  Therefore, the Veteran does not meet any criterion in the general rating formula for an evaluation in excess of 60 percent for renal dysfunction.  38 C.F.R. § 4.115a.


TDIU

The Board's award of a 100 percent schedular evaluation for CAD, together with the Board award of special monthly compensation (SMC) under 38 U.S.C. § 1114 below, renders the Veteran's claim of entitlement to a TDIU moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008). 

SMC

Based upon the actions above, the Veteran has a 100 percent rating for CAD and a separate 60 percent rating for CKD.  Thus, the criteria under 38 U.S.C. § 1114(s) are met, and SMC based on statutory housebound criteria is granted.

Additionally, the undersigned finds the Veteran, pursuant to 38 C.F.R. §3.350(b), "so helpless as to be in need of regular aid and attendance."  Specifically, the undersigned finds the information presented in the Veteran's VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, the medical opinions submitted through counsel in January 2018, and the statements of the Veteran's wife and child submitted through counsel in January 2018, highly probative.  It is clear, based on this information and pursuant to 38 C.F.R. §3.350(b)(3), that the Veteran has established a factual need for regular aid and attendance under the criteria set forth in 38 C.F.R. §3.352(a).


ORDER

The appeal for entitlement to service connection for tinnitus is dismissed.

The appeal for entitlement to service connection for benign prostatic hypertrophy is dismissed.

The appeal for entitlement to service connection for chronic obstructive pulmonary disorder is dismissed.

The appeal for entitlement to service connection for gouty arthritis is dismissed.

The appeal for entitlement to service connection for headaches is dismissed.

The appeal for entitlement to service connection for skin cancer is dismissed.

The appeal for entitlement to service connection for dyslipidemia is dismissed.

The appeal for entitlement to service connection for hypertension is dismissed.

The appeal for entitlement to service connection for frostbite residuals is dismissed.

The appeal for entitlement to service connection for chronic small vessel cerebrovascular disease is dismissed.

The appeal for entitlement to service connection for hearing loss is dismissed.

The appeal for entitlement to service connection for rhabdomyolysis is dismissed.

The appeal for entitlement to service connection for gastrointestinal bleeding is dismissed.

The appeal for entitlement to service connection for skin tears is dismissed.

The appeal for entitlement to service connection for actinic keratosis is dismissed.

The appeal for entitlement to service connection for leukocytosis is dismissed.

The appeal for entitlement to service connection for right knee septic arthritis is dismissed.

The appeal for entitlement to service connection for hyperkalemia is dismissed.

The appeal for entitlement to service connection for hyponatremia is dismissed.

The appeal for entitlement to service connection for polypharmacy is dismissed.

The appeal for entitlement to service connection for nephrolithiasis is dismissed.

The appeal for entitlement to service connection for sleep apnea is dismissed.

The appeal for entitlement to service connection for congenital unilateral kidney is dismissed.

The appeal for entitlement to service connection for an acquired psychiatric disorder is dismissed.

The appeal for entitlement to service connection for a colon disorder is dismissed.

The appeal for entitlement to a compensable evaluation for a scar is dismissed.

Entitlement to an effective date earlier than May 13, 2014 for the grant of service connection for diabetes mellitus (DM) is denied.

Entitlement to an effective date earlier than March 19, 2014 for the grant of service connection for coronary artery disease (CAD) is denied.

Entitlement to an effective date earlier than March 19, 2014 for the grant of service connection for a scar is denied.

Entitlement to an effective date earlier than June 5, 2015 for the grant of service connection for chronic kidney disease (CKD) is denied.

Entitlement to an evaluation in excess of 20 percent for DM is denied.

Entitlement to an evaluation of 100 percent for CAD is granted effective March 19, 2014.

Entitlement to an evaluation in excess of 60 percent for CKD is denied.  

The appeal of entitlement to a total disability based upon individual unemployability (TDIU), having been rendered moot, is dismissed.

Entitlement to special monthly compensation (SMC) based upon statutory housebound is granted.



Entitlement to special monthly compensation (SMC) based upon aid and attendance (A&A) is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


